                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

DEANA LYNN H.,1                           6:18-cv-00462-BR

          Plaintiff,                      OPINION AND ORDER

v.

Commissioner, Social Security
Administration,

          Defendant.


MERRILL SCHNEIDER
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff



     1
       In the interest of privacy and pursuant to the
recommendation of the Judicial Conference of the United States,
this Opinion and Order uses only the first name and the initial
of the last name of the nongovernmental parties.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
JOSEPH JOHN LANGKAMER
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2212

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Deana Lynn H. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which she denied Plaintiff's application

for Supplemental Security Income (SSI) under Title XVI of the

Social Security Act.    This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on August 25, 2014,




2 - OPINION AND ORDER
and alleged a disability onset date of January 1, 2011.            Tr. 177.2

Her application was denied initially and on reconsideration.              An

Administrative Law Judge (ALJ) held a hearing on October 20,

2016.       Tr. 49-70.   Plaintiff and a vocational expert (VE)

testified at the hearing, and Plaintiff was represented by an

attorney.

        On December 16, 2016, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 10-24.       On January 24, 2018, that decision

became the final decision of the Commissioner when the Appeals

Council denied Plaintiff's request for review.          Tr. 1-6.    See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                                    BACKGROUND

        Plaintiff was born on November 10, 1958, and was 57 years

old at the time of the hearing.          Tr. 177.   Plaintiff has a tenth-

grade education.         Tr. 56.    Plaintiff has past relevant work

experience as a bindery worker, packager, bean sorter, and

pricer.      Tr. 20.

        Plaintiff alleges disability due to anxiety and “memory

problems.”      Tr. 89.

        Except when noted, Plaintiff does not challenge the ALJ’s



        2
       Citations to the official transcript of record filed by
the Commissioner on October 19, 2018, are referred to as "Tr."

3 - OPINION AND ORDER
summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 18-20.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."     42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.      McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d 453,

459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.        42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”      Molina, 674 F.3d. at 1110-11


4 - OPINION AND ORDER
(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of evidence]

but less than a preponderance.     Id. (citing Valentine, 574 F.3d

at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).     See also 20 C.F.R. § 416.920.   Each step is potentially


5 - OPINION AND ORDER
dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 416.920(b).   See also Keyser v. Comm’r of

Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commis-

sioner determines the claimant does not have any medically severe

impairment or combination of impairments.    20 C.F.R.

§ 416.920(c).   See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.      20

C.F.R. § 416.920(a)(4)(iii).   See also Keyser, 648 F.3d at 724.

The criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant’s Residual Functional Capacity (RFC).   The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§ 416.945(a).   See also Social Security Ruling (SSR) 96-8p.    “A

'regular and continuing basis' means 8 hours a day, for 5 days a


6 - OPINION AND ORDER
week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 416.920(a)(4)(v).    See also

Keyser, 648 F.3d at 724.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).       The

Commissioner may satisfy this burden through the testimony of a

VE or by reference to the Medical-Vocational Guidelines set forth

in the regulations at 20 C.F.R. part 404, subpart P, appendix 2.

If the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. § 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged


7 - OPINION AND ORDER
in substantial gainful activity since her August 25, 2014,

application date.   Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of borderline intellectual functioning and anxiety.

Tr. 15.

     At Step Three the ALJ concluded Plaintiff's impairments do

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1.    The ALJ found Plaintiff

has the RFC to perform a full range of work at all exertional

levels, but Plaintiff is limited to “simple, routine work

involving simple instructions and communicating simple

information”; occasional contact with coworkers “but with no

teamwork or tandem tasks”; “brief and superficial contact with

the general public”; and no exposure to hazards.   Tr. 17.

     At Step Four the ALJ found Plaintiff is unable to perform

her past relevant work.   Tr. 20.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.    Tr. 21.

Accordingly, the ALJ found Plaintiff is not disabled.



                              DISCUSSION

     Plaintiff contends the ALJ erred when she (1) improperly

partially rejected Plaintiff’s Adult Function Report and hearing

testimony and (2) improperly partially rejected the opinion of


8 - OPINION AND ORDER
examining psychologist Manuel Gomes, Ph.D.

I.   The ALJ did not err when she partially rejected Plaintiff’s
     September 10, 2014, Adult Function Report and her testimony
     at the October 20, 2016, hearing.

     Plaintiff alleges the ALJ erred by failing to provide clear

and convincing reasons for partially rejecting Plaintiff’s

statements in her September 10, 2014, Adult Function Report and

her testimony at the October 20, 2016, hearing.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.    799 F.2d 1403 (9th Cir. 1986).

See also Garrison v. Colvin, 759 F.3d 995 (9th Cir. 2014)(same).

The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.      Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.   The ALJ must identify "what


9 - OPINION AND ORDER
testimony is not credible and what evidence undermines the

claimant's complaints."    Id. (quoting Lester, 81 F.3d at 834).

     In her September 10, 2014, Adult Function Report Plaintiff

stated her condition limits her ability to work because she

cannot “focus on things the same way [she] used to.”      Tr. 200.

Plaintiff noted her condition affects her sleep because some

nights she is “too nervous thinking too much.    I can’t relax.

Two [sic] much crap in my mind.”    Tr. 201.   Plaintiff stated she

has problems getting along with her family because “there is no

compassion.”   Tr. 205.   Plaintiff stated she is “not good” with

stress, but she handles changes in routines “ok.”    Tr. 206.

Plaintiff noted her daily routine is to wake up; to take a

shower; to watch television for an hour; to go to the library,

shopping, or the park; and to “walk a lot.”    Tr. 201.   Plaintiff

does laundry, cleans the house, does the dishes, goes food

shopping three times a week for an hour, writes poems, and visits

other people at their houses once a month.     Plaintiff stated she

can walk for 15 blocks without resting and can pay attention for

15 minutes.

     Plaintiff testified at the hearing that she had worked for

three weeks as a packager in 2015, but she left that job because

she “couldn’t do it anymore.”   Tr. 57.   Plaintiff noted she is

looking for other jobs but has not found one yet.    Plaintiff

stated before the packaging job she had last worked in 2008 and


10 - OPINION AND ORDER
she had such a large gap in employment because she “just wasn’t

looking” for work from 2008 to 2015.   Plaintiff gets to the

grocery store by taking the bus or MAX.     Plaintiff makes her own

food, does her laundry, cleans her house, walks “a lot,” and goes

to the library to use the computer to look for jobs and

“everything.”   Tr. 61.   Plaintiff noted she does not have friends

or family that she spends time with and she sees her daughter

“every maybe couple of years.”    Tr. 61.   Plaintiff “feels

anxiety” once or twice a month.   At those times she “just feel[s]

really nervous [and] do[esn’t] want to be around people.”

Tr. 62.   Plaintiff does not “trust people that [she] do[esn’t]

know [because] . . . any time that [she] feel[s] [she] get[s]

close to somebody they do something or they put [her] down or,

you know.    One day they like [her], the next day they don’t like

[her].”   Tr. 63.   Plaintiff stated she does not think she can

work because “emotionally [she] do[esn’t] think [she] could

handle it.   It’s like [she’s] in a box . . . [she] just want[s]

to get out of there.   It’s just how feel [sic] lost in words.”

Tr. 66.   Plaintiff sees a counselor once every two weeks for her

“anxiety issues,” but she is not taking medication to treat her

anxiety because she does not like it and “just [doesn’t] think

[she] need[s] it.”   Tr. 62.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged


11 - OPINION AND ORDER
symptoms,” but Plaintiff’s statements and testimony “concerning

the intensity, persistence and limiting effects of [her] symptoms

are not entirely consistent with the medical evidence and other

evidence in the record.”   Tr. 19.   The ALJ found Plaintiff’s

activities of daily living, work history, and medical record do

not support Plaintiff’s alleged degree of limitations.

Specifically, the ALJ noted Plaintiff goes to the library, shops,

takes public transportation, and visits with others.     These

activities of daily living undermine Plaintiff’s assertion that

she is too anxious around people to work.   The ALJ also noted

Plaintiff only worked sporadically before her alleged onset date,

“which raises a question as to whether [Plaintiff’]s continuing

unemployment is actually due to medical impairments.”    Tr. 19.

The ALJ also pointed out that the record reflects Plaintiff has

received minimal mental-health treatment and does not take

medication for her anxiety.   See Lapuzz v. Berryhill, 740 F.

App’x 596, 597 (9th Cir. 2018)(An “ALJ may properly discredit

claimant testimony based on minimal, conservative treatment.”).

     In addition, Dr. Gomes, examining psychologist, found

Plaintiff is only mildly impaired in her ability to perform

simple and repetitive tasks, to “maintain regular workplace

attendance,” and to “complete a normal workday/workweek without

interruption from a psychiatric condition.”   Tr. 259.   Dr. Gomes

found Plaintiff is moderately impaired in her ability to “accept


12 - OPINION AND ORDER
instruction with supervision,” to interact with coworkers and the

general public, to “perform work activities on a consistent basis

without special or additional instruction, and to “perform

detailed and complex tasks.”     Tr. 259.   Thus, the ALJ found

Dr. Gomes’s opinion contradicts Plaintiff’s alleged limitations.

       The Court concludes on this record that the ALJ did not err

when she partially rejected Plaintiff’s testimony because she

provided clear and convincing reasons supported by substantial

evidence in the record for doing so.

II.    The ALJ did not err when she impliedly partially rejected
       the opinion of Dr. Gomes, examining psychologist.

       Plaintiff asserts the ALJ erred when she impliedly partially

rejected the opinion of Dr. Gomes, examining psychologist.

       An ALJ may reject an examining physician's opinion when it

is inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of an examining

physician is uncontroverted, however, the ALJ must give “clear

and convincing reasons” for rejecting it.      Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       On October 24, 2014, Dr. Gomes conducted a psychodiagnostic

evaluation of Plaintiff.     Plaintiff told Dr. Gomes she cannot

13 - OPINION AND ORDER
work anymore due to “the stress working creates.”    Tr. 253.

Plaintiff stated:   “I don’t feel like I can work, like the wor[k]

I used to do.   Too much stress.”   Tr. 258.   Plaintiff noted she

last worked in 2008 and she stopped working “because she was

tired of people controlling her such as dominant people which she

has always had in [her] life.”   Tr. 254.   Plaintiff reported she

makes her own food, does her laundry, cleans her house, walks “a

lot,” and goes to the library.   Plaintiff noted she “has a best

friend that she has known for five years; however, they are not

too close because” Plaintiff does not trust people and “cannot

get too close.”   Tr. 255.   Dr. Gomes collected information from

Plaintiff via a Personal Health Questionnaire in which Plaintiff

endorsed a “very low level[]” of depression and “severe/moderate”

somatic complaints, panic symptoms, and general anxiety symptoms.

Tr. 257.   Plaintiff’s World Health Organization Disability

Assessment Schedule II self-rated disability impairment score

reflected “mild reported levels of disability impairment.”

Tr. 257.   Dr. Gomes completed a Functional Assessment/Medical

Source Statement in which he found Plaintiff is mildly impaired

in her ability to perform simple and repetitive tasks, to

“maintain regular workplace attendance,” and to “complete a

normal workday/workweek without interruption from a psychiatric

condition.”   Tr. 259.   He also found Plaintiff is moderately

limited in her ability to “accept instruction with supervision,”


14 - OPINION AND ORDER
to interact with coworkers and the general public, to “perform

work activities on a consistent basis without special or

additional instruction, and to “perform detailed and complex

tasks.”   Tr. 259.   Finally, Dr. Gomes found Plaintiff is markedly

limited in her ability “to deal with the usual workplace

stressors encountered in the workplace,” but he did not identify

these stressors.

     The ALJ gave Dr. Gomes’s opinion “great weight” and

incorporated the limitations on Plaintiff’s abilities in her

evaluation of Plaintiff’s RFC by limiting Plaintiff to “simple,

routine work involving simple instructions and communicating

simple information”; occasional contact with coworkers “but with

no teamwork or tandem tasks”; “brief and superficial contact with

the general public.”   Tr. 17.   Nevertheless, Plaintiff contends

the ALJ erred when she impliedly rejected Dr. Gomes’s finding

that Plaintiff was markedly limited in her ability “to deal with

the usual workplace stressors encountered in the workplace.”

Plaintiff, however, does not identify those workplace stressors

that the ALJ allegedly failed to accommodate.   As noted,

Dr. Gomes found Plaintiff is only mildly or moderately limited in

her ability to perform simple and repetitive tasks, to “maintain

regular workplace attendance,” to “complete a normal

workday/workweek without interruption from a psychiatric

condition,” to “accept instruction with supervision,” to interact


15 - OPINION AND ORDER
with coworkers and the general public, and to “perform work

activities on a consistent basis without special or additional

instruction.”    Neither Dr. Gomes nor Plaintiff identify any other

workplace stressors that markedly limit Plaintiff’s ability to

work.

        In addition, Plaintiff’s mental-health treatment record is

sparse, but the records from counseling sessions she attended

from March to November 2015 indicate Plaintiff’s anxiety mainly

stems from her relationship with her daughter and the fact that

her daughter was getting out of prison, from her desire to enter

into friendships while being “afraid to put [her]self out there,”

and from her poor relationships with men in the past.

        Finally, the record reflects Plaintiff does not take

medication to treat her anxiety because she does not like to take

medication and she “just [doesn’t] think [she] need[s] it.”

Tr. 62.

        To the extent that the ALJ partially rejected Dr. Gomes’s

opinion, the Court concludes on this record that the ALJ did not

err because she provided legally sufficient reasons supported by

substantial evidence in the record for doing so.



                              CONCLUSION

        For these reasons, the Court AFFIRMS the decision of the




16 - OPINION AND ORDER
Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 3rd day of April, 2019.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




17 - OPINION AND ORDER
